Citation Nr: 1702572	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  13-12 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability (other than service- connected post inflammatory hyperpigmentation on the back), to include as secondary to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to November 1971, including service in Republic of Vietnam.  The Veteran's awards and decorations include the Combat Infantry Badge.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran provided testimony in a Video Conference Board hearing before the undersigned in May 2016.  However, the Board was unable to produce a transcript due to an technical difficulties.  In a July 2016 letter, the Board notified the Veteran of his right to another hearing under 38 C.F.R. § 20.717 , and was informed that if no response was received within 30 days of the letter, that the Board would assume that he did not want another hearing and would proceed accordingly.   To date, no response has been received from the Veteran or his representative.

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A skin disability (other than service- connected post inflammatory hyperpigmentation on the back) was not shown in service or for many years thereafter, and the most probative opinion evidence of record addressing a relationship between the Veteran's diagnosed MRSA and service, weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a skin disability (other than service-connected post inflammatory hyperpigmentation on the back), to include as secondary to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA's duty to notify was satisfied by a letter dated in July 2009. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter decided herein.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim for service connection for a skin disability on appeal and that examination is adequate.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227   (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d)(2016). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

For chronic diseases specifically listed at 38 C.F.R. 3.309 (a), service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. §§ 3.303 (b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The continuity of symptomatology theory of service connection, establishing service connection for chronic diseases manifesting during service and then again at a later date, is available only for chronic diseases listed in 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, MRSA is not identified as a chronic disease under 38 C.F.R. § 3.309 (a), and therefore 38 C.F.R. § 3.303 (b) is inapplicable.
 
Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116 (f) (West 2014) and 38 C.F.R. § 3.307 (a)(6)(iii) (2016). 

If a Veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309 (e). VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 57586 -57589 (1996). 

Recently, VA amended the list of covered diseases presumed service-connected due to herbicide exposure as to include the conditions of all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Parkinson's disease, and ischemic heart disease. A new Note 3 to section 3.309(e) provides that "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease." See 75 Fed. Reg. 52,202 -53,216 (Aug. 31, 2010), to be codified later at 38 C.F.R. § 3.309 (e). 

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113 (b) and 1116 and 38 C.F.R. § 3.303.

The Veteran asserts that he has a skin disability due to his exposure to Agent Orange while serving in the Republic of Vietnam.  Initially, the Board notes that the Veteran is already service connected for post inflammatory hyperpigmentation on the back (claimed as skin irritation).  See April 1999 rating decision.  In a July 2009 report of contact, the Veteran stated that his current claim for service connection for a skin disability is a different disability than the one for which he is already service-connected.  

An August 1971 service treatment record notes that the Veteran was seen for complaints of a rash on his back.  His November 1971 separation examination report reflects that his skin was evaluated as clinically normal.  

An April 1999 VA skin disease examination report reflects that the Veteran complained of a history of a fungus of the feet and a rash on his back since the 1970s.  The diagnoses were tinea pedis most likely concomitant gram-negative toe web infection and post inflammatory hyperpigmentation on the back, most likely secondary to a history of folliculitis with no residual folliculitis at this time.  

A May 2002 VA dermatology record reflects that the Veteran complained of a rash on the back that has been present since he left Vietnam.  Objective findings of diffuse hyperpigmented macules were shown throughout the back and shoulders primarily.  Few isolated hyperpigmented spots located on abdomen and anterior tibia bilaterally.  Large healing burn over the bottom third of the back.  The assessment was dermatitis of unknown etiology and second-degree burns - scarring/healing process.  

A February 2009 VA medical record reflects that the Veteran complained of a history of worsening rash on the neck and shoulders.  

A September 2009 VA agent orange examination report reflects that the Veteran complained of dry skin with pruritus on the lower back, noted as service connected.  

An October 2009 VA skin disease examination report reflects that the examiner reviewed the claims file, noting that the Veteran received treatment for a skin rash on the back on August 31, 1971.  It was noted that an August 2009 bacteriology report reflects that the Veteran was positive for Staphylococcus Aureus (MRSA).  The Veteran reported he had a staph infection and he did not know where it came from and that he has a history of a rash on his back.  The diagnosis was post-inflammatory hyperpigmentation (PIH), upper back and MRSA, left buttock and left thigh.  The examiner noted that the Veteran was already service connected for PIH, so no opinion was indicated.  The examiner opined that the Veteran's MRSA infection is less likely as not the same as or is a result of the reported complaints of skin rash while in service.  She noted that a review of the records shows no evidence of skin infection consistent with MRSA while in service.  He was seen once for "rash on neck" in August 1971; there is no description of the lesions nor treatment for this "rash."  No further complaints, evaluations, or treatment for skin conditions.  A March 1999 skin VA examination report noted PIH on upper back, no active lesions noted.  In addition, she noted that the Veteran was first diagnosed with MRSA in August 2009 per bacteriology report.  

In his April 2013 substantive appeal (via a VA form 9), the Veteran asserted that his skin condition looks like common acne "(chlorane)".   He stated he has diabetes mellitus, type II and hepatitis C.  He served in Vietnam and Agent Orange and other herbicides were sprayed in the locations that he was working.  He also asserted that he drank water from running streams that could have been contaminated by chemicals sprayed.  

Initially, the Board notes that the Veteran's service in Vietnam has been confirmed, and he is therefore presumed to have been exposed to herbicides.  However, he has not been diagnosed with chloracne or other acneform diseases consistent with chloracne, and MRSA was not shown to be manifested until many years following separation from service.  Accordingly, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307 (a)(6)(ii), 3.309(e) (2016).  The claimant is not precluded from establishing service connection with proof of actual causation. Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

The Board has considered the evidence discussed above and finds that the weight of evidence is against the Veteran's claim of entitlement to service connection for a skin disability, diagnosed as MRSA.  

Initially, the Board notes that the Veteran was first diagnosed with MRSA in August 2009, more than 30 years after discharge from service.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

Significantly, the only medical opinion to address the relationship, if any, between the Veteran's additionally diagnosed skin disability (MRSA), to include exposure to Agent Orange, weighs against the claim.  The October 2009 VA skin disease examiner opined that the Veteran's MRSA infection was less likely as not the same as or was the result of the reported complaints of skin rash while in service.  In support of  her opinion, the examiners relied on the Veteran's reported history, service treatment records, and post service medical records.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  She discussed the Veteran's pertinent service treatment records and post service medical records and found that there was no evidence of a skin infection consistent with MRSA while in service.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303 (a), 3.159(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a determination of a skin disability diagnosis, in this case MRSA, as well as whether MRSA is related to service requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology. Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109   (1999); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Furthermore, even if the Veteran was competent to provide such a statement, the Board finds that the reasoned opinion of a medical professional is more probative than the Veteran's lay assertions.  The VA examiner has specific medical training, experience, and expertise that the Veteran is not shown to have; therefore, that opinion would be given more weight.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a skin disability (other than service-connected post inflammatory hyperpigmentation on the back), to include as secondary to herbicide exposure, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disability (other than service-connected post inflammatory hyperpigmentation on the back), to include as secondary to herbicide exposure, is denied.



REMAND

The Veteran asserts that he has erectile dysfunction associated with his service-connected diabetes.  Service treatment records are negative for complaints, symptoms, findings, or diagnosis of erectile dysfunction.  On separation examination in November 1971, his genitourinary system was evaluated as clinically normal.  

A May 2002 VA medical record notes that the Veteran was on Viagra. A July 2002 VA medical record notes that the Veteran was assessed with new onset of diabetes mellitus.  A 2009 VA medical record notes that the Veteran has male erectile disorder due to a general medical condition.  

In his April 2013 substantive appeal (via a VA form 9), the Veteran asserted that he was treated in August 1971 in Vietnam for a urinary infection and that there was no record to verify.  He further stated that in January 1973 he was seen at the James Haley Hospital for a urinary infection and was referred to the urology clinic in Tampa for treatments, however, records are not available.  He also stated that diabetes mellitus, type II could have caused some of the problem.  

The Veteran has not yet been provided a VA examination that addresses the issue of service connection for erectile dysfunction, on a direct or secondary basis.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diagnosed erectile dysfunction.  The examiner is asked to review the claims file and provide the following information:

(a) Is it at least as likely as not (50 percent or greater probability) that the diagnosed erectile dysfunction was incurred in or is otherwise related to the Veteran's service, to include exposure to herbicides?  

(b) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that erectile dysfunction is proximately due to or caused by service-connected diabetes mellitus. 

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that erectile dysfunction is aggravated (permanently increased in severity beyond the natural progress of the condition) by service-connected diabetes mellitus. 

(d) If it is determined that there is another likely etiology for the Veteran's diagnosed erectile dysfunction, that should be stated.

2.  Then, readjudicate the claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


